Title: From James Madison to Charles Bagot, 26 September 1817
From: Madison, James
To: Bagot, Charles


Dear SirMontpellier Sepr. 26. 1817
I duly recd. from the hand of Mr. Harris your favor of the 20th. However much we regret the delays which have suspended your journey, we could not wish that the gratification it holds out to us should be at the cost of your official obligations. We flatter ourselves that no further impediments will deprive us of it, in the early part of the ensuing Month. For myself, I am compelled as a Visitor to attend a Meeting on business of critical importance to a College about to be established near Charlottesville, on the 6th. of the Month. But I shall be at home again on the 8th. from which date, I shall be at indefinite liberty, to enjoy the visit of which we are very happy to be now assured. Be pleased Sir to tender my respectful compliments to Mrs. Bagot, for whom a letter is inclosed from Mrs. Madison, and to be assured of my high respect & cordial regard.
James Madison
